       Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CLARIDGE ASSOCIATES, LLC, JAMISCOTT,
 LLC, LESLIE SCHNEIDER, and LILLIAN
 SCHNEIDER,
                               Plaintiffs,
                                                         15 Civ. 4514 (KPF)
                        -v.-
                                                        OPINION AND ORDER
 ANTHONY SCHEPIS, FRANK CANELAS,
 RUTH CANELAS, and NORTHEAST CAPITAL
 MANAGEMENT, LLC,
                               Defendants.

KATHERINE POLK FAILLA, District Judge:

      This is the second motion for partial summary judgment brought by

Plaintiffs Leslie and Lillian Schneider, Claridge Associates, LLC, and Jamiscott,

LLC in this suit, which arises from the failed relationship between the limited

partners to an investment partnership and the individuals who own and

control the partnership’s general partner. Since Plaintiffs initiated this suit

against Defendants Anthony Schepis, Frank Canelas, and Northeast Capital

Management, LLC (“Northeast”) in June 2015, the parties have engaged in

motion practice at the pleadings stage, protracted arbitration proceedings, and

one round of partial summary judgment practice.

      After failing to convince the Court that collateral estoppel entitled them

to summary judgment on their claims for breach of fiduciary duty, Plaintiffs

now seek the application of collateral estoppel to four subsidiary issues related

to those claims: (i) that certain mark-ups charged to the investment fund were

excessive and unreasonable; (ii) that Schepis and Canelas received personal
       Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 2 of 26




benefits from the mark-ups; (iii) that the Schneiders were on inquiry notice of

claims related to the mark-ups in September of 2012; and (iv) that Pursuit

Capital Management, LLC (“PCM”), the investment fund’s general partner, was

required to return money held in the fund to the Schneiders as an excessive

holdback reserve. Plaintiffs argue that these four issues were adjudicated on

the merits during arbitration proceedings in 2012 and 2013. For the reasons

discussed herein, Plaintiffs’ second motion for partial summary judgment is

granted in part and denied in part.

                                     BACKGROUND 1

A.    Factual Background

      The Court has previously expounded on the history of this case in the

course of resolving Defendants’ 2016 motion to dismiss, see generally Claridge


1     The facts stated herein are drawn from the parties’ submissions in connection with the
      instant motion for partial summary judgment, as well as those submitted in connection
      with Plaintiffs’ first motion for partial summary judgment. Plaintiffs’ second Rule 56.1
      Statement of Material Facts Not in Dispute is referred to as “Pl. 2d 56.1” (Dkt. #164),
      and Defendants’ second Rule 56.1(b) Statement of Disputed Material Facts is referred to
      as “Def. 2d 56.1” (Dkt. #174). Plaintiffs’ first Rule 56.1 Statement of Material Facts Not
      in Dispute is referred to as “Pl. 1st 56.1” (Dkt. #142), and Defendants’ first Rule 56.1(b)
      Statement of Disputed Material Facts is referred to as “Def. 1st 56.1” (Dkt. #151).
      Defendants’ Rule 56.1(b) statements comprise both responses to Plaintiffs’ assertions of
      material facts not in dispute and material facts ostensibly in dispute.
      Citations to the parties’ Rule 56.1 Statements incorporate by reference the documents
      and deposition testimony cited therein. See Local Rule 56.1(d). Generally speaking,
      where facts stated in a party’s Local Rule 56.1 Statement are supported by testimonial
      or documentary evidence, and denied with only a conclusory statement by the other
      party, the Court finds such facts to be true. See Local Rule 56.1(c), (d); Biberaj v.
      Pritchard Indus., Inc., 859 F. Supp. 2d 549, 553 n.3 (S.D.N.Y. 2012) (“A nonmoving
      party’s failure to respond to a Rule 56.1 statement permits the court to conclude that
      the facts asserted in the statement are uncontested and admissible.” (internal quotation
      mark omitted) (quoting T.Y. v. N.Y.C. Dep’t of Educ., 584 F.3d 412, 418 (2d Cir. 2009))).
      For ease of reference, Plaintiffs’ brief in support of their second motion for partial
      summary judgment is referred to as “Pl. 2d Br.” (Dkt. #165); Defendants’ opposition
      brief as “Def. 2d Opp.” (Dkt. #173); and Plaintiffs’ reply brief as “Pl. 2d Reply” (Dkt.
      #177). Plaintiffs’ brief in support of their first motion for partial summary judgment is
                                               2
       Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 3 of 26




Assocs., LLC v. Schepis, No. 15 Civ. 4514 (KPF), 2016 WL 2742425, at *2

(S.D.N.Y. May 10, 2016) (“Claridge I”), and has articulated the specific factual

and procedural background relevant to the instant motion in its Opinion and

Order adjudicating Plaintiffs’ first motion for partial summary judgment, see

generally Claridge Assocs., LLC v. Schepis, No. 15 Civ. 4514 (KPF), 2019 WL

3495945, at *1-2 (S.D.N.Y. Aug. 1, 2019) (“Claridge II”). Certain of this

information is reproduced here for the convenience of the reader:

             Broadly speaking, this dispute arises out of an
             investment relationship. In late 2006 and early 2007,
             Plaintiffs invested approximately $7 million in the
             Pursuit Capital Management Fund I, L.P. (the “Fund”).
             [(Pl. 1st 56.1 ¶ 1)]. [PCM] served as the Fund’s general
             partner, and was itself owned, managed, and controlled
             by Defendants Schepis and Canelas. (Id. at ¶¶ 3, 5). In
             addition, Schepis and Canelas controlled an investment
             manager, Pursuit Investment Management, and a
             broker-dealer, Pursuit Partners. (Id. at ¶ 6).

             By early 2009, the Fund was no longer making
             investments and provided investors with the option to
             exit or remain with the Fund. [(Def. 1st 56.1 ¶ 8)]. At
             that time, Plaintiffs held approximately 35% of the
             Fund’s interest and elected to stay. [(Pl. 1st 56.1 ¶ 9)].
             According to Plaintiffs, Defendants Schepis and Canelas
             withheld meaningful information about the fund from
             them over the next three years. (Id. at ¶ 10). As a
             result, on May 11, 2012, Plaintiffs filed a Statement of
             Claim against PCM with the American Arbitration
             Association (the “2012 Arbitration”). (Id.). Although
             Schepis and Canelas were not named parties in that

      referred to as “Pl. 1st Br.” (Dkt. #140); Defendants’ first opposition is referred to as “Def.
      1st Opp.” (Dkt. #150); and Plaintiffs’ first reply brief is referred to as “Pl. 1st Reply”
      (Dkt. #157). The exhibits attached to the Declaration of Evan W. Bolla in support of
      Plaintiffs’ first motion for partial summary judgment are referred to as “Bolla 1st Decl.,
      Ex. [ ]” (Dkt. #141); and the Affidavit of Frank Canelas in opposition to Plaintiffs’ second
      Motion for partial summary judgment is referred to as “Canelas 2d Decl. ¶ [ ]” (Dkt.
      #173, Ex. 1). The transcript of the September 17, 2019 conference is referred to as
      “Hr’g Tr.” (Dkt. #166).
                                                3
         Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 4 of 26




                arbitration, they were personally involved in their
                capacities as managers for PCM. (Id. at ¶ 12; [Def. 1st
                56.1 ¶ 12]).

Claridge II, 2019 WL 3495945, at *1-2.

         The arbitration proceeded in two phases and yielded two separate

awards. (Pl. 1st 56.1 ¶¶ 15, 21). Arbitrator Charles J. Moxley issued the first

award on June 5, 2013 (Pl. 2d 56.1 ¶ 18; see also Bolla 1st Decl., Ex. 11 (the

“Phase I Decision”)), after a full arbitration hearing with both sides presenting

expert testimony, witnesses — including Leslie Schneider and Anthony

Schepis — and post-hearing supplemental briefing (see Bolla 1st Decl., Ex. 10

at 13-15). In the Phase I Decision, and as relevant here, Arbitrator Moxley

found that the Schneiders had not been on inquiry notice of the mark-up

claims until “late 2012,” when they made certain discoveries in filings

submitted in a related litigation. (Phase I Decision 44; see also Pl. 1st 56.1

¶ 18). 2 Arbitrator Moxley also determined that PCM was allowing the Fund to

maintain an unreasonable holdback reserve and that the Schneiders were

entitled to a return of a portion of those funds, a sum of $1,186,346.38.

(Phase I Decision 37). Arbitrator Moxley deferred ruling on several elements of

the mark-up claims until the second phase of the arbitration. (Pl. 1st 56.1

¶ 18).




2        Although Defendants now dispute the fact that Arbitrator Moxley decided that Plaintiffs’
         claims were not time-barred in the Phase I arbitration (see Def. 2d 56.1 ¶ 21), they
         conceded this same fact in their Rule 56.1 statement submitted in connection with
         Plaintiffs’ first motion for partial summary judgment (see Def. 1st 56.1 ¶ 18).
                                                4
       Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 5 of 26




      The arbitration continued to Phase II, where additional testimony was

presented, culminating in a Phase II award that Arbitrator Moxley issued on

December 19, 2013. (Bolla 1st Decl., Ex. 12 (the “Phase II Decision”); Pl. 2d

56.1 ¶¶ 21, 24). In the Phase II Decision, Arbitrator Moxley found that PCM

had violated its fiduciary duties by enabling its broker-dealer, Pursuit Partners,

to charge improper markups to the Fund. (Pl. 2d 56.1 ¶ 25). Those markups

were “grossly excessive and far beyond industry norms, rising to the level of

deliberate looting.” (Phase II Decision 12). Plaintiffs were awarded $2.2 million

in compensatory damages related to the markups. (Pl. 2d 56.1 ¶ 26).

      Claiming insolvency, PCM did not participate in Phase II of the

arbitration. (Canelas 2d Decl. ¶ 6). Yet less than one month after Arbitrator

Moxley issued the Phase II Decision, PCM retained the law firm DLA Piper to

litigate a vigorous collateral attack on the arbitration, seeking to vacate the

award because, inter alia, PCM failed to participate in Phase II. (Bolla 1st

Decl., Ex. 16; see also id. at Ex. 17; Pl. 1st 56.1 ¶¶ 24, 27). Shortly thereafter,

on February 14, 2014, Schepis and Canelas withdrew PCM as a general

partner of the Fund and installed Northeast as its successor. (Pl. 1st 56.1

¶ 30). Schepis and Canelas then directed the transfer of the $1,186,346.38 in

funds that they were to return to Plaintiffs to an account maintained by a law

firm. (Id. at ¶ 31). 3 The parties dispute whether the law firm was under


3     Here, too, although Defendants now deny that Schepis and Canelas directed the
      transfer, and instead assert that it was directed by Northeast (see Def. 2d 56.1 ¶ 34),
      Defendants already conceded this fact in responding to Plaintiffs’ first motion for partial
      summary judgment (see Def. 1st 56.1 ¶ 31).
                                               5
         Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 6 of 26




Defendants’ control at the time. (Compare id., with Def. 1st 56.1 ¶ 31). On

March 20, 2014, the New York State Supreme Court adopted the Phase I and

Phase II awards in full, denying PCM’s motion to vacate and entering

judgments the following day against PCM. (Pl. 1st 56.1 ¶¶ 26-27; see also

Bolla 1st Decl., Ex. 18-19). That same day, PCM filed a Chapter 7 petition in

the United States Bankruptcy Court for the District of Delaware. (Pl. 1st 56.1

¶ 32).

B.       Procedural Background

         Plaintiffs initiated this lawsuit on June 10, 2015. (Dkt. #1). As

summarized in Claridge II:

               In November 2015, Defendants moved to dismiss the
               complaint.     (Dkt. #41, 42).     Among other things,
               Defendants argued that the present action was
               precluded by the 2012 Arbitration under the doctrine of
               res judicata. See Claridge I, 2016 WL 2742425, at *9.
               In a May 10, 2016 Opinion, this Court compelled the
               parties to arbitrate the arbitrability of Defendants’ res
               judicata defense, and, if found to be arbitrable, the
               preclusive effect of the 2012 Arbitration awards. See id.
               at *10. The Court stayed Plaintiffs’ remaining claims
               pending the resolution of the arbitration proceedings.
               See id.

               During the subsequent arbitration (the “2018
               Arbitration”), Defendants argued that Plaintiffs were
               precluded from pursuing them for the same relief
               afforded by the 2012 Arbitration, as they were in privity
               with PCM. [(Pl. 1st 56.1 ¶ 37)]. On August 16, 2018,
               Arbitrator Richard H. Silberberg issued a ruling in favor
               of Plaintiffs, finding that the doctrine of res judicata did
               not bar the prosecution of Schneiders’ claims asserted
               against Defendants Schepis and Canelas in this action.
               [Id. at ¶ 39]. This Court confirmed the 2018 Award on
               October 4, 2018. (Dkt. #127).


                                            6
       Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 7 of 26




Claridge II, 2019 WL 3495945, at *2.

      On November 30, 2018, Plaintiffs submitted a letter to the Court

indicating their intention to move for partial summary judgment. (Dkt. #133).

In particular, Plaintiffs sought entry of judgment on two breach of fiduciary

duty claims against Schepis and Canelas: first, with respect to the taking of

improper markups, and second, with respect to the distribution of the

Schneiders’ money in contravention of the Phase II Decision. Plaintiffs argued

that because the breaches of fiduciary duty were adjudicated on the merits

during the 2012 Arbitration proceedings, Defendants were collaterally estopped

from contesting them here. (Dkt. #140). By Opinion and Order dated

August 1, 2019, the Court denied Plaintiffs’ first motion for partial summary

judgment, finding that Plaintiffs had failed to establish that Schepis and

Canelas received personal benefits from PCM’s improper conduct, and therefore

the Court could not conclude that there were no disputed issues of material

fact as to Schepis’s and Canelas’s purported breaches of fiduciary duty.

Claridge II, 2019 WL 3495945, at *5-6.

      In a letter to the Court dated August 22, 2019, Plaintiffs stated that

although they had failed to establish collateral estoppel as to the entirety of

their breach of fiduciary duty claims, they maintained an interest in having the

Court determine whether Defendants were collaterally estopped from disputing

some of the predicate elements of those claims. (Dkt. #161). At a

September 17, 2019 status conference, the Court and Plaintiffs’ counsel

clarified the relationship between the first motion for partial summary
                                         7
       Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 8 of 26




judgment and Plaintiffs’ subsequent request to apply collateral estoppel to

certain predicate elements of the breach of fiduciary duty claims:

            THE COURT: ... [I]n your partial summary judgment
            motion you were going for the home run. You were
            asking me to make a finding about breach of fiduciary
            duty claims and to extend them from the folks who had
            been involved in the arbitration to the individual
            defendants, in this case, Mr. Schepis and Mr. Canelas.
            I think what I’m understanding from your August 22[,
            2019] joint letter to me is that you were also hoping to
            hit a few singles, in the alternative, and that if I wasn’t
            going to find that as a matter of law these individual
            defendants had engaged in breaches of their fiduciary
            duty, either in connection with excessive markups or in
            connection with a particular transfer that you believe to
            be unlawful and unauthorized — if I wasn't going to go
            that far, the home run that I’ve just mentioned — that I
            could at least agree that you hit a few singles with
            respect to some of the antecedent factual issues. Is that
            what you were asking me to do?

            MR. BOLLA: Yes, your Honor.

(Hr’g Tr. 3). Thereafter, the Court set a briefing schedule for Plaintiffs’ second

motion for partial summary judgment. (Id. at 25-26). Plaintiffs filed their

opening brief, along with supporting papers, on October 15, 2019 (Dkt. #163-

65); Defendants opposed the motion on December 20, 2019 (Dkt. #173-74);

and Plaintiffs replied to Defendants’ opposition submissions on February 6,

2020 (Dkt. #177). Accordingly, the motion is fully briefed and ripe for decision.




                                         8
       Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 9 of 26




                                     DISCUSSION

A.    Applicable Law

      1.     Summary Judgment Under Federal Rule of Civil Procedure 56

      Rule 56(a) provides that a “court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see

also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986). 4 A genuine dispute exists where “the

evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Fireman’s Fund Ins. Co. v. Great Am. Ins. Co. of N.Y., 822

F.3d 620, 631 n.12 (2d Cir. 2016) (internal quotation marks and citation

omitted). A fact is “material” if it “might affect the outcome of the suit under

the governing law[.]” Anderson, 477 U.S. at 248.

      While the moving party “bears the initial burden of demonstrating ‘the

absence of a genuine issue of material fact,’” ICC Chem. Corp. v. Nordic Tankers

Trading a/s, 186 F. Supp. 3d 296, 301 (S.D.N.Y. 2016) (quoting Catrett, 477

U.S. at 323), the party opposing summary judgment “must do more than

simply show that there is some metaphysical doubt as to the material facts,”



4     The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
      judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
      material fact. See Fed. R. Civ. P. 56, advisory comm. notes (2010 Amendments) (noting
      that the amendment to “[s]ubdivision (a) … chang[es] only one word — genuine ‘issue’
      becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-judgment
      determination.”). This Court uses the post-amendment standard, but continues to be
      guided by pre-amendment Supreme Court and Second Circuit precedent that refer to
      “genuine issues of material fact.”
                                            9
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 10 of 26




Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); see

also Brown v. Henderson, 257 F.3d 246, 252 (2d Cir. 2001). Rather, the non-

moving party “‘must set forth specific facts showing that there is a genuine

issue for trial.’” Parks Real Estate Purchasing Grp. v. St. Paul Fire & Marine Ins.

Co., 472 F.3d 33, 41 (2d Cir. 2006) (quoting Fed. R. Civ. P. 56(e)).

      “When ruling on a summary judgment motion, the district court must

construe the facts in the light most favorable to the non-moving party and

must resolve all ambiguities and draw all reasonable inferences against the

movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir.

2003). In considering “what may reasonably be inferred” from evidence in the

record, however, the court should not accord the non-moving party the benefit

of “unreasonable inferences, or inferences at war with undisputed facts.” Berk

v. St. Vincent’s Hosp. & Med. Ctr., 380 F. Supp. 2d 334, 342 (S.D.N.Y. 2005)

(quoting Cty. of Suffolk v. Long Island Lighting Co., 907 F.2d 1295, 1318 (2d

Cir. 1990)). Moreover, “[t]hough [the Court] must accept as true the allegations

of the party defending against the summary judgment motion, … conclusory

statements, conjecture, or speculation by the party resisting the motion will not

defeat summary judgment.” Kulak v. City of N.Y., 88 F.3d 63, 71 (2d Cir. 1996)

(internal citation omitted) (citing Matsushita, 475 U.S. at 587; Wyler v. United

States, 725 F.2d 156, 160 (2d Cir. 1983)); accord Hicks v. Baines, 593 F.3d

159, 166 (2d Cir. 2010).




                                        10
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 11 of 26




      2.    Collateral Estoppel

      The preclusive effect of a prior judgment is dictated by the doctrines of

claim preclusion (sometimes referred to as res judicata) and issue preclusion

(sometimes referred to as collateral estoppel). See Taylor v. Sturgell, 553 U.S.

880, 892 (2008). Issue preclusion, which Plaintiffs assert in the instant

motion, forecloses “successive litigation of an issue of fact or law actually

litigated and resolved in a valid court determination essential to the prior

judgment, even if the issue recurs in the context of a different claim.” Id.; see

generally Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979); Simmons v.

Trans Express Inc., 955 F.3d 325, 328 (2d Cir. 2020), certified question

accepted, 35 N.Y.3d 966 (2020); S.E.C. v. Monarch Funding Corp., 192 F.3d

295, 303 (2d Cir. 1999).

       “By ‘preclud[ing] parties from contesting matters that they have had a

full and fair opportunity to litigate,’” claim preclusion and issue preclusion

“protect against ‘the expense and vexation attending multiple lawsuits,

conserv[e] judicial resources, and foste[r] reliance on judicial action by

minimizing the possibility of inconsistent decisions.’” Taylor, 553 U.S. at 892

(quoting Montana v. United States, 440 U.S. 147, 153-54 (1979)); see also

Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir. 2002) (“These

related but distinct doctrines operate to prevent parties from contesting

matters that they have had a full and fair opportunity to litigate, thereby

conserving judicial resources and protecting parties from the expense and

vexation of multiple lawsuits.”).
                                        11
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 12 of 26




      “In New York, collateral estoppel has two essential elements. ‘First, the

identical issue necessarily must have been decided in the prior action and be

decisive of the present action, and second, the party to be precluded from

relitigating the issue must have had a full and fair opportunity to contest the

prior determination.’” Jenkins v. City of New York, 478 F.3d 76, 85 (2d Cir.

2007) (quoting Juan C. v. Cortines, 89 N.Y.2d 659, 667 (1997)). 5 “‘The party

seeking the benefit of collateral estoppel has the burden of demonstrating the

identity of the issues ... whereas the party attempting to defeat its application

has the burden of establishing the absence of a full and fair opportunity to

litigate the issue.’” Evans v. Ottimo, 469 F.3d 278, 281-82 (2d Cir. 2006)

(alteration in Evans) (quoting Kaufman v. Eli Lilly & Co., 65 N.Y.2d 449, 456

(1985)).

      In assessing these requirements, however, a court must be mindful that

“[d]espite the economies achieved by use of collateral estoppel, it is not to be

mechanically applied, for it is capable of producing extraordinarily harsh and

unfair results.” Remington Rand Corp. v. Amsterdam-Rotterdam Bank, N.V., 68

F.3d 1478, 1486 (2d Cir. 1995). The “preferable approach” for dealing with



5     The parties’ briefing assumes that New York law governs the application of collateral
      estoppel in the instant case. The Court agrees. The 2012 Arbitration occurred in New
      York, and the New York State Supreme Court adopted the arbitration awards in full and
      entered judgment. “[A] federal court must give to a state-court judgment the same
      preclusive effect as would be given that judgment under the law of the State in which
      the judgment was rendered.” Migra v. Warren City School Dist. Bd. of Educ., 465 U.S.
      75, 81 (1984). “Because the [arbitration] awards … were rendered in the context of a
      New York state action, ‘the preclusive effect in federal court of [those] state-court
      judgment[s] is determined by [New York] law.’” Jacobson v. Fireman’s Fund Ins. Co.,
      111 F.3d 261, 265 (2d Cir. 1997) (final three alterations in Jacobson) (quoting Migra,
      465 U.S. at 81).
                                            12
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 13 of 26




problems inherent in the application of offensive collateral estoppel “is not to

preclude the use of offensive collateral estoppel, but to grant trial courts broad

discretion to determine when it should be applied.” Parklane Hosiery Co., 439

U.S. at 331 (“[I]n cases where a plaintiff could easily have joined in the earlier

action or where, either for the reasons discussed above or for other reasons,

the application of offensive estoppel would be unfair to a defendant, a trial

judge should not allow the use of offensive collateral estoppel.”).

B.    Analysis

      Plaintiffs seek summary judgment in their favor on four individual issues

related to their breach of fiduciary duty claims, namely, that

             (i) the mark-ups that Pursuit Partners charged the
             Fund were excessive and unreasonable (“Issue I”);

             (ii) Schepis and Canelas received personal benefits from
             the mark-ups (“Issue II”);

             (iii) the Schneiders were on inquiry notice of claims
             related to the mark-ups in September of 2012 (“Issue
             III”); and

             (iv) PCM was required to return money held in the Fund
             to the Schneiders as an excessive holdback reserve
             “”Issue IV”).

(Pl. 2d Br. 2). All four of these issues, Plaintiffs claim, were established

through the 2012 Arbitration against PCM. (Id. at 1-2). As a result, Plaintiffs

contend that collateral estoppel precludes Schepis and Canelas from

relitigating these issues before this Court. (Id.). Defendants focus almost

exclusively on Issue II, arguing primarily that Arbitrator Moxley did not

actually or necessarily find that Schepis and Canelas received personal

                                         13
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 14 of 26




benefits. (See Def. 2d Opp. 1-2, 4, 6-13). As discussed in greater detail below,

the Court agrees with Defendants that estoppel does not apply to Issue II, but

agrees with Plaintiffs that collateral estoppel applies to Issues I, III, and IV.

      1.     Schepis and Canelas Were in Privity with PCM

      “[A] determination in a prior judicial proceeding collaterally estops a

claim by a nonparty” only if that nonparty was in privity with the party to the

prior proceeding. Stichting Ter Behartiging Van de Belangen Van

Oudaandeelhouders In Het Kapitaal Van Saybolt Int’l B.V. v. Schreiber, 327 F.3d

173, 184-85 (2d Cir. 2003); see also Ryan v. N.Y. Tel. Co., 62 N.Y.2d 494, 500

(1984). Therefore, “privity exists either where: [i] ‘a party to a previous suit

was, at the time of the litigation, acting as either a fiduciary or organizational

agent of the person against whom preclusion is asserted[;]’ or [ii] the nonparty

‘exercised some degree of actual control’ over the conduct of the prior

proceeding.” Hallinan v. Republic Bank & Tr. Co., No. 06 Civ. 185 (HB), 2006

WL 1495232, at *3 (S.D.N.Y. June 1, 2006) (second alteration in original)

(quoting Stichting, 327 F.3d at 185); see also Buechel v. Bain, 97 N.Y.2d 295,

304 (2001) (explaining that under New Yok law, “privity is ‘an amorphous

concept not easy of application,’” but that it at least includes “‘those who are

successors to a property interest, those who control an action although not

formal parties to it, [and] those whose interests are represented by a party to

the action” (quoting Juan C., 89 N.Y.2d at 667-68)).

      Schepis and Canelas were not named parties in the 2012 Arbitration,

which arbitration was brought solely against PCM. (See Bolla 1st Decl., Ex. 9).
                                         14
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 15 of 26




However, Defendants have previously admitted that Schepis and Canelas were

in privity with PCM: initially in the 2018 Arbitration and then again in their

first Rule 56.1(b) Statement of Disputed Material Facts. (See Bolla 1st Decl.,

Ex. 26-27; Def. 1st 56.1 ¶ 37). 6 Indeed, at the 2018 Arbitration, Schepis and

Canelas advanced detailed arguments in support of the position that they were

privies of PCM. (See Bolla 1st Decl., Ex. 26). Further, at the 2018 Arbitration,

Arbitrator Silberberg adopted Defendants’ assertion that Schepis and Canelas

were in privity with PCM, and ruled that collateral estoppel would have applied

in the 2018 Arbitration if Schepis and Canelas had signed the arbitration

agreement. (See Bolla 1st Decl., Ex. 28). Thus, the Court proceeds to

determine whether the other elements required for the application of collateral

estoppel are present.

      2.     Collateral Estoppel Applies to Issue I

      In ruling that PCM violated its fiduciary duty as to the excessive mark-

ups, Arbitrator Moxley found after considering expert testimony on the issue

that “mark-ups were grossly excessive and far beyond industry norms, rising to

the level of deliberate looting.” (Phase II Decision 39; see also id. at 9-10, 38-

46). Thus, Plaintiffs argue that the issue of whether PCM’s mark-ups were

excessive and unreasonable was actually litigated and necessarily resolved by


6     In the Rule 56.1 statement submitted in connection with Plaintiffs’ first motion for
      partial summary judgment, Defendants admitted the following fact: “During the
      subsequent arbitration which took place chiefly in 2018 ... , Schepis and Canelas
      argued that the Schneiders were precluded from pursuing them for the same relief
      afforded by the 2012 Arbitration as they were in privity with PCM.” (Def. 1st 56.1 ¶ 37
      (emphasis added)). The Court is unmoved by Defendants’ current efforts to dispute an
      already conceded fact. (See Pl. 2d 56.1 ¶ 41).
                                             15
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 16 of 26




the arbitrator in ruling on the Schneiders’ breach of fiduciary duty claims. (See

Pl. 2d Br. 7, 10-11, 13).

      Defendants offer two arguments as to why collateral estoppel should not

apply to Issue I. First, they contend that this issue was not “actually litigated”

because PCM did not participate in Phase II, where Arbitrator Moxley made this

determination. (Def. 2d Opp. 14). Second, Defendants attack Arbitrator

Moxley’s decision on the merits, arguing that “[h]ad [PCM] ... defend[ed] the

Phase II portion of the Arbitration, the evidence would have shown that the

Plaintiffs herein helped instigate an exhaustive and comprehensive

investigation by the [U.S. Securities and Exchange Commission (the “SEC”)]

into the very same markups at issue.” (Id. at 15). Thus, Defendants say, the

SEC’s decision to decline to take any enforcement action demonstrates that

Arbitrator Moxley’s decision was wrong on the merits. (Id. at 15-16). As

explained below, both arguments fail.

      First, Defendants contend that their failure to participate in Phase II of

the arbitration renders it a “default,” and thus it is improper to apply collateral

estoppel under New York law. (Def. 2d Opp. 14). However, as Plaintiffs note

and as discussed below, regardless of whether the Phase II Decision is a

default, this issue was in fact “actually litigated” for collateral estoppel

purposes under New York law. (See Pl. 2d Reply 5-7). Defendants argue that

PCM had “neither the means nor the incentive to continue to contest the

Arbitration” in Phase II. (Def. 2d Opp. 14). But there is no evidence in the

record to establish that PCM was somehow prevented or precluded from
                                         16
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 17 of 26




participating in Phase II, nor that they actually lacked the means or incentive

to do so. Indeed, apart from self-serving ipse dixit, Defendants have offered no

evidence to support their contention that they were unable to participate in

Phase II. (See Canelas 2d Decl. ¶¶ 6-11). Defendants argue that the very fact

that PCM subsequently filed for bankruptcy is evidence that PCM was unable

to participate in Phase II. (Def. 2d Opp. 14). But PCM did not declare

bankruptcy until March 2014. (Canelas 2d Decl. ¶ 4). Indeed, on January 14,

2014 — less than a month after Arbitrator Moxley issued the Phase II Decision

and several months before PCM filed for bankruptcy — PCM directed the

international law firm DLA Piper to file papers on its behalf, aggressively

pursuing a collateral attack on the arbitration and seeking to vacate the award

for the exact reason that Defendants raise here. (Bolla 1st Decl., Ex. 16; see

also id. at Ex. 17; Pl. 2d 56.1 ¶¶ 24, 27). The New York State Supreme Court

rejected this argument, denying PCM’s motion to vacate and entering

judgments against PCM. (Pl. 2d 56.1 ¶¶ 26-27; see also Bolla 1st Decl.,

Ex. 18-19).

      Under New York law, collateral estoppel may be applied “where the party

against whom preclusion is sought appears in the prior action, yet wilfully and

deliberately refuses to participate in those litigation proceedings, or abandons

them, despite a full and fair opportunity to do so.” In re Abady, 800 N.Y.S.2d

651, 660 (1st Dep’t 2005); accord Kanat v. Ochsner, 755 N.Y.S.2d 371, 374 (1st

Dep’t 2003). The Court agrees with Plaintiffs that this is a situation in which

Defendants “ha[ve], by deliberate action, refused to defend or litigate the charge
                                        17
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 18 of 26




or allegation that is the subject of the preclusion request.” In re Abady, 800

N.Y.S.2d at 660. Defendants vigorously litigated Phase I of the arbitration,

decided not to participate in Phase II, and then immediately commenced a

counselled collateral attack on the arbitration proceeding, unsuccessfully

asserting in a New York State court the same argument that they advance here.

Cf. Michelo v. Nat’l Collegiate Student Loan Tr. 2007-2, 419 F. Supp. 3d 668,

691 (S.D.N.Y. 2019) (refusing to apply collateral estoppel “because there is no

indication that the ... plaintiffs ‘appear[ed] in the prior action, yet willfully and

deliberately refused to participate in those proceedings, or abandon[ed] them’”

(first two alterations in original) (quoting in re Abady, 800 N.Y.S.2d at 660)).

      Second, Defendants argue that Arbitrator Moxley’s decision that the

mark-ups were excessive is substantively wrong because the SEC declined to

pursue an enforcement action as to this issue. (Def. 2d Opp. 15-16). The

Court will not entertain a collateral attack on the merits of the arbitration

decisions, especially after Defendants already sought and failed to vacate these

decisions in state court. (See Bolla 1st Decl., Ex. 16, 18-19). Accord Farber v.

Goldman Sachs Grp., Inc., No. 10 Civ. 873 (BSJ), 2011 WL 666396, at *5 n.2

(S.D.N.Y. Feb. 16, 2011) (“To the extent Plaintiff is dissatisfied with [the

arbitration] order dismissing his claims, the proper course would have been for

Plaintiff to file a motion to vacate the order[.]”). Additionally, the fact that the

SEC declined to initiate an enforcement action is irrelevant to the validity of

Arbitrator Moxley’s decision, as the SEC utilizes different standards and

considers different factors in determining whether to initiate an enforcement
                                          18
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 19 of 26




action. Therefore, Plaintiffs are entitled to summary judgment on the

application of collateral estoppel to Arbitrator Moxley’s finding that the mark-

ups were excessive.

      3.    Collateral Estoppel Does Not Apply to Issue II

      Plaintiffs next argue that collateral estoppel should apply to prevent

Defendants from litigating whether Schepis and Canelas received personal

benefits from the mark-ups. (Pl. 2d Br. 1). Plaintiffs assert that Issue II was

decided by Arbitrator Moxley because it was “necessarily implied” in the

Phase II Decision: to establish the necessary self-interest in the relationship

between PCM and Pursuit Partners in determining that PCM breached its

fiduciary duty in allowing the excessive mark-ups, Arbitrator Moxley

necessarily had to find personal benefit. (Pl. 2d Reply 9-10). Defendants

respond that Arbitrator Moxley did not actually and necessarily decide that

Schepis and Canelas personally benefitted from the mark-ups, and even if he

did make such a decision, it was not essential to the rulings because, inter alia,

neither Schepis nor Canelas was a party to the arbitration. (Def. 2d Opp. 1-2,

4, 6-13).

      The parties may recall that Plaintiffs essentially raised this same issue in

the first round of partial summary judgment briefing:

            Plaintiffs counter that Arbitrator Moxley’s award made
            clear that his findings against PCM were directly based
            on the self-interested actions of its general partners [i.e.,
            Schepis and Canelas]:

            “Here, PCM was not paying itself these excessive fees, it
            was paying them to the Pursuit Broker Dealer. PCM
                                         19
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 20 of 26




            also was not on both sides of the transaction; only
            Schepis and Canelas were as individuals. Accordingly,
            it is axiomatic that Arbitrator Moxley established the
            necessary self-dealing through Schepis and Canelas’
            domination and control of PCM (the same basis of
            liability as sought here) and their domination and
            control of the Pursuit Broker Dealer.” [Pl. 1st Reply 3]

            In order to find a breach of fiduciary duty on the part of
            PCM, Plaintiffs argue, Arbitrator Moxley necessarily had
            to find that Schepis and Canelas were paying
            themselves fees on both sides of the transaction. (Id.).

Claridge II, 2019 WL 3495945, at *5. The Court considered and rejected this

argument, declining to find that Arbitrator Moxley had actually decided that

Schepis and Canelas received personal benefits from the mark-ups — implicitly

or explicitly. Id. at *5. The Court also rejected the argument that any such

finding would have been essential to the arbitrator’s decision. Id. at *5-6. As

the Court explained in Claridge II, Plaintiffs did not establish that summary

judgment was proper in applying collateral estoppel to this issue:

            Defendants argue that the “personal benefit”
            requirement was never decided during the 2012
            Arbitration. [(Def. 1st Opp. 2)]. Instead, they claim,
            Arbitrator Moxley only determined that PCM had
            breached its fiduciary duty as a general partner in
            relation to Plaintiffs. (Id. at 3). “Ultimately, nowhere
            did Arbitrator Moxley make any specific findings that
            Schepis and Canelas individually benefitted from the
            excessive markups.” (Id. at 11 (emphasis in original)).
            At best, Defendants argue, Arbitrator Moxley
            determined that Pursuit Partners received the excessive
            markups, but did not conduct any analysis as to
            whether Schepis and Canelas benefited from those
            markups. (Id.).

            This genuine dispute of material fact as to whether the
            2012 Arbitration decided that Schepis and Canelas
            personally benefited from the breach is enough to

                                       20
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 21 of 26




            preclude summary judgment. While the Court sees
            merit in Plaintiffs’ position, it cannot overlook
            Defendants’ compelling argument that nowhere in
            Arbitrator Moxley’s decision does he make any findings
            as to the personal benefit of Schepis and Canelas.

                                       ***

            Here again, the issue of whether Defendants’ personal
            benefit — even if established in the 2012 Arbitration —
            was necessary to the 2012 Arbitration decision remains
            a dispute of material fact. Here again, Defendants’
            argument that there was no need to establish the
            personal benefit of Schepis and Canelas as they were
            non-parties to the 2012 Arbitration is enough to
            forestall summary judgment. As a result, the Court
            cannot enter summary judgment for Plaintiffs.

2019 WL 3495945, at *5-6. In short, the Court has already considered and

rejected Plaintiffs’ argument that Arbitrator Moxley “implicitly” decided this

issue, and therefore, summary judgment as to Issue II is denied.

      4.    Collateral Estoppel Applies to Issue III

      Plaintiffs seek to collaterally estop Defendants from litigating the issue of

whether Plaintiffs had inquiry notice of the improper mark-ups prior to

September of 2012. (Pl. 2d Br. 1-2). Plaintiffs have demonstrated that the

identical question actually and necessarily was decided during the Phase I

Arbitration. (See id. at 9, 12-13; see also Phase I Decision 43-52). In the

Phase I Decision, Arbitrator Moxley found that Plaintiffs “established at the

hearing that they were not aware or chargeable with knowledge of the alleged

improper mark-ups until late 2012 when they received information concerning

[related litigation against UBS].” (Phase I Decision 44). Additionally,

Defendants had a full and fair opportunity to litigate the issue in the

                                        21
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 22 of 26




arbitration, as PCM vigorously litigated Phase I. (See generally Phase I

Decision; see also Bolla 1st Decl., Ex. 10, 14). Defendants raise three

objections to the application of collateral estoppel to Issue III, but none is

persuasive.

      First, Defendants argue that this Court’s decision in Claridge I, denying

Defendants’ motion to dismiss claims on the grounds that they were time-

barred, see 2016 WL 2742425, at *8, somehow precludes summary judgment

in favor of Plaintiffs on a finding that the claims accrued in September 2012.

(See Def. 2d Opp. 16). In so doing, Defendants misread the Court’s prior

opinion. In Claridge I, the Court explained that “while the trades for which

Plaintiffs allege excessive mark-ups occurred in 2007, the arbitrator found that

Plaintiffs had no inquiry notice until ‘late 2012’; this creates, at the very least, a

contested issue of fact regarding when Plaintiffs were chargeable with

knowledge of the mark-ups.” 2016 WL 2742425, at *8 (emphasis added). The

issue there was simply whether — based on the pleadings — Plaintiffs failed to

establish their breach of fiduciary duty claims were timely. The Court did not

decide whether this was a contested issue of fact for the purpose of summary

judgment; rather, in declining to find that the claims were untimely, the Court

noted that Arbitrator Moxley had considered the same question and found the

claims to be timely, and that therefore dismissal was improper. Id.

      Second, Defendants argue that “late 2012” is insufficiently clear language

for the Court to apply collateral estoppel to determine that Plaintiffs were on

inquiry notice in September 2012. (Def. 2d Opp. 17). However, as Plaintiffs
                                         22
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 23 of 26




note, this issue was litigated at the arbitration, and an examination of the

transcript of the Phase I arbitration hearing establishes that the specific date to

which Arbitrator Moxley refers is September 18, 2020. (See Bolla 1st Decl.,

Ex. 10 at 44; Pl. 2d Reply 2-3). See also Barbier v. Shearson Lehman Hutton

Inc., 948 F.2d 117, 121 (2d Cir. 1991) (“‘[I]f a ground for the arbitrator’s

decision can be inferred from the facts of the case, the award should be

confirmed.’” (quoting Sobel v. Hertz, Warner & Co., 469 F.2d 1211, 1216 (2d

Cir. 1972))). Furthermore, during the first round of summary judgment,

Defendants conceded that the same language in the Phase I Decision meant

that “Arbitrator Moxley ... found that the Schneiders had not been on inquiry

notice until September 2012.” (Def. 1st 56.1 ¶ 18). Having already admitted

that the decision was sufficiently clear to concede this exact point, Defendants

may not now argue to the contrary.

      Third, Defendants attack Arbitrator Moxley’s decisions on the merits,

arguing that in a 2018 deposition in a related case, Plaintiff Leslie Schneider

“essentially admitted” that “she had virtual express notice of the markups ... in

2008.” (See Def. 2d Opp. 17-18). Putting aside that “essentially” admitting

that one has “virtual” express notice is not the same as explicitly admitting

actual express notice, the Court will not entertain a collateral attack on the

merits of the arbitration decision for the reasons previously discussed.

Defendants had the opportunity to develop this evidence in the 2012

Arbitration proceedings, which included sworn testimony from Leslie

Schneider, and elected not to. (See Bolla 1st Decl., Ex. 10). Therefore,
                                        23
       Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 24 of 26




Plaintiffs have established that Defendants are collaterally estopped from

litigating Issue III.

       5.     Collateral Estoppel Applies to Issue IV

       The final issue raised by Plaintiffs as ripe for summary judgment

concerns whether PCM was required to return money held in the Fund to the

Schneiders. (Pl. 2d Br. 1-2). Plaintiffs argue that Arbitrator Moxley explicitly

determined that PCM was allowing the Fund to maintain an unreasonable

holdback reserve and that the Schneiders were entitled to a return of a portion

of those funds, a sum of $1,186,346.38. (Id., see also Phase I Decision 37).

Plaintiffs have established that the identical question was before Arbitrator

Moxley during the Phase 1 arbitration, and that it was actually and necessarily

decided. (See Pl. 2d Br. 9-10, 12-14; see also Phase I Decision 36-37). As

discussed above, Defendants had a full and fair opportunity to litigate the issue

in the arbitration, especially because PCM actively participated in Phase I. (See

generally Phase I Decision; see also Bolla 1st Decl., Ex. 10, 14).

       Defendants’ arguments against summary judgment on Issue IV are

unavailing. First, Defendants contend that collateral estoppel is not warranted

because Arbitrator Moxley failed to determine that Schepis and Canelas

received personal benefits from the failure to return the money. (Def. 2d

Opp. 18). However, as Plaintiffs note, they seek only the application of

collateral estoppel to prevent Defendants from re-litigating the issue of whether

PCM was ordered to return the money because it was not entitled to maintain

an excessive holdback; Plaintiffs are not seeking a finding that Schepis and
                                        24
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 25 of 26




Canelas benefitted from the improper transfer. (Pl. 2d Reply 7-8). Second,

Defendants argue that because a New York State court failed to hold

Defendants in contempt for transferring the funds to a party other than

Plaintiffs, “the New York State Courts have already conclusively rejected the

Plaintiffs’ attempts to extend responsibility for the transfer of the $1.186

million to any party other than PCM.” (Def. 2d Opp. 18-19). But, as Plaintiffs

explain, “whether a party is in contempt of a court order is an entirely different

question than whether a party bears liability for the act.” (Pl. 2d Reply 8). The

Phase I Decision clearly adjudicated this exact issue, and Defendants offer no

further argument that Plaintiffs have failed to establish the elements necessary

for the application of collateral estoppel. Thus, Defendants are collaterally

estopped from litigating Issue IV.

      6.     The Equities Weigh in Favor of Applying Collateral Estoppel

      The Court has determined that Plaintiffs have established the

prerequisites for the application of collateral estoppel to Issues I, III, and IV.

Defendants nevertheless ask the Court to “exercise its clear legal discretion” to

decline to apply collateral estoppel. (Def. 2d Opp. 14). Pointing to PCM’s

failure to participate in Phase II of the arbitration, Defendants argue that such

discretion is warranted because “‘the first determination was made in

circumstances where the losing party had little incentive to litigate the issues

fully.’” (Id. at 15 (quoting Remington Rand Corp., 68 F.3d at 1486)). As an

initial matter, this rationale would apply only to Issue I, inasmuch as Issues III

and IV were decided at Phase I. Additionally, as discussed extensively above,
                                         25
      Case 1:15-cv-04514-KPF Document 178 Filed 11/05/20 Page 26 of 26




PCM could have participated in Phase II, yet decided against it, opting instead

to launch a collateral attack on the 2012 Arbitration. More to the present

point, PCM made a strategic decision to stop participating in the arbitration

after losing at Phase I, but then reversed course immediately after Arbitrator

Moxley issued the Phase II Decision by launching a counselled collateral attack

against the decision, thereby directly undermining Defendants’ claims here

that it had “neither the means nor the incentive” to participate in Phase II.

(Def. 2d Opp. 14; but see Bolla 1st Decl., Ex. 16-17). Finally, as noted at the

September 17, 2019 conference, litigation between these parties has been

characterized by Defendants’ obstruction and delay. (See Hr’g Tr. 7-8; see also

Pl. 2d Reply 11). The equities favor the application of collateral estoppel given

the significant time and expense already invested to adjudicate Issues I, III,

and IV on the merits in the 2012 Arbitration.

                                 CONCLUSION

      For the reasons stated in this Opinion, Plaintiffs’ motion for partial

summary judgment is GRANTED IN PART and DENIED IN PART. The Clerk of

Court is directed to terminate the motion at docket entry 163. The parties are

directed to submit a joint status letter regarding proposed next steps in the

case on or before November 30, 2020.

      SO ORDERED.

Dated:      November 5, 2020
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge

                                        26
